COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 HERBERT EVANS,                                                 No. 08-12-00274-CR
                                                  '
                        Appellant,                                  Appeal from
                                                  '
 v.                                                             409th District Court
                                                  '
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                  '
                        Appellee.                 '             (TC # 20110D03481)




                                  MEMORANDUM OPINION


       Herbert Evans is attempting to appeal his convictions of possession of child pornography

with intent to promote (Count I) and possession of child pornography (Counts II through XXIV).

We dismiss the appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court's jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The trial court imposed sentence in open court on

Counts I through XXIV on December 20, 2011. Appellant did not file a motion for new trial.

Therefore, his notice of appeal was due to be filed on January 19, 2012, thirty days after the date

sentence was imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Appellant did not file his

notice of appeal until August 23, 2012. Consequently, he failed to perfect this appeal. We

dismiss the appeal for want of jurisdiction.




November 14, 2012                     _______________________________________________
                                      ANN CRAWFORD McCLURE, Chief Justice
Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-